El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
Por escritura otorgada a seis de abril de 1920 ante notario Manuel Tous Soto, Manuel Vázquez Alayón, con expreso con-*670sentimiento de su esposa Carlota Díaz y Díaz, vendió a Isabel Sánchez, casada con Victoriano M. Fernández, una casa y solar pertenecientes a la sociedad de g-ananciales, por precio do tres mil dólares, de cuya entrega a la compradora dió fé el no-tario autorizante. Ante dicho notario comparecieron, ade-más de los consortes Isabel Sánchez y Victoriano M. Fernán-dez, el padre de la primera Pío Sánchez y Martín y mani-festaron a una voz, “que don Pío Sánchez y Martín tiene en su poder, en calidad de depósito, la cantidad de tres mil qui-nientos dollars, compuesta por diversas partidas de dinero que le fue entregando su hija doña Isabel Sánchez de Fer-nández * * _ * durante la soltería de ésta y las que ad-quirió .su dueña con su trabajo y gestión personal durante su mismo estado de soltería, teniendo ese dinero la cualidad de propiedad privativa de doña Isabel, según así reconoce su esposo don Victoriano M. Fernández, y esa cantidad de dinero es entregada en este acto por su depositario don Pío Sánchez y Martín, en monedas de oro, billetes de banco de los Estados Unidos de América a la propietaria doña Isabel Sánchez Fernández, que le otorga la más eficaz y cumplida carta de pago, dándole las gracias por su guarda y custodia. ’ ’ También se hace constar en el mismo documento que la com-pradora entrega al vendedor los tres mil dólares precio de la venta en los mismos billetes y monedas que le entregó su padre don Pío Sánchez y Martín, los que hace ¡suyos don Manuel Vázquez Alayón, quien a nombre de la sociedad de gananciales de su administración otorga a la compradora la más cumplida y eficaz carta de pago del precio de compra venta, reconociendo el Sr. Fernández la certeza de la forma de pago y la' propiedad del dinero con que se realiza y acep-tando el carácter privativo a favor de la esposa de la adqui-sición de la finca urbana de que se trata.
Presentada la escritura en el Registro de la Propiedad de San Juan, Sección Primera, para su inscripción, el regis-trador la verificó en 13 de abril de 1920, pero con el defecto subsanable de no acreditarse la procedencia del precio.
*671Esa calificación, en la parte relativa al defecto subsana-ble apuntado, es la materia del presente recurso.
Tiene razón el registrador. La cuestión legal levantada fia sido ya resuelta por esta Corte Suprema en el caso de Feliú et al. v. El Registrador de la Propiedad, 16 D. P. R. 766. Entonces dijimos:
“El artículo 1322 del Código Civil establece que se reputan ga-nanciales todos los bienes del matrimonio mientras no se pruebe que pertenecen privativamente al marido o a la mujer; y en el presente' caso no se ba probado que la finca de que se trata pertenezca priva-tivamente a Justina Servera.
Ciertamente que la Servera y su esposo Francisco Feliú afirman en la escritura que la adquisición se hace -con peculio propio de la primera; pero tal afirmación no es bastante para que se repute la finca de la exclusiva pertenencia de la esposa. La procedencia del dinero con que se hace la adquisición debe justificarse de modo más fehaciente que por la sola voluntad de los consortes interesados, pues si la mera afirmación de éstos fuera bastante al fin pretendido, resul-taría que por la sola voluntad de los particulares se alterarían los ' derechos que la ley otorga al marido en la sociedad conyugal, se fa-cilitaría a los cónyuges el medio de burlar la prescripción legal que prohibe los contratos entre ellos, y la alegación del marido en una compraventa de que el precio era de su mujer, sería la manera de encubrir una ilícita donación según dice la Dirección General de los Registros en resolución de 30 de junio de 1888.”
De la anterior doctrina hicimos aplicación al resolver pos-teriormente el caso de Acosta v. El Registrador de la Propiedad de Caguas, 27 D. P. R. 250.
Ciertamente, en el presente caso hay la especialidad do que comparece Pío Sánchez Martín, padre de Isabel Sán-chez, para acreditar la procedencia del dinero entregado como precio de la venta y¡ demostrar que es de la propiedad ex-clusiva de la compradora como ésta lo afirma y lo confirma su esposo, pero esa c.ireunstancia no favorece la parte re-currente.
■ Un caso bastante parecido al que consideramos fue re-suelto por la Dirección G-eneral de los Registros de España *672en enero 17 de 1913. En dicho caso se afirmaba que la mu-jer había adquirido el dinero con que compraba la finca con su trabajo antes de contraer matrimonio, habiendo compa-recido un hermano de ella a entregarle en el acto determi-nada cantidad que de la misma tenía en depósito. A pesar de ello la Dirección declaró lo siguiente:
"No presentándose documento auténtico que justifique la época y forma en que la mujer adquiriera el dinero invertido en la com-pra de la finca, ni otro alguno en que conste su aportación al matri-monio, y no bastando para este efecto las meras declaraciones o afir-maciones que en la escritura se bagan por los mismos otorgantes, o por terceras personas, ba de estarse a la presunción jurídica que es-tablece el artículo 1407 del Código Civil, (1322 del Código Civil Revisado), o sea que dichos bienes han de reputarse como ganan-ciales.”
La adquisición hecha por Isabel Sánchez de Fernández no puede reputarse privativamente suya y de ahí la proce-dencia del defecto subsanable apuntado por el registrador.
Nos abstenemos de resolver otras cuestiones relativas a los efectos legales de las manifestaciones hechas en la escri-tura por los consortes Isabel Sánchez y Victoriano M. Fer-nández y por el padre de la primera Pío Sánchez Martín sobre la procedencia y propiedad del dinero con que se hizo la compra, pues para los efectos del recurso nos basta dejar consignado que dichas manifestaciones no destruyen la pre-sunción de bienes gananciales de la casa y solar de cuya ins-cripción se trata.
Es de confirmarse la nota recurrida.

Confirmada, la nota recurrida.

Jueces concurrentes: Sres. Asociados del Toro y Aldrey.
El Juez Asociado Sr. Hutchison firmó conforme con la sentencia.
El Juez Asociado Sr. Wolf no intervino en la resolución de este caso.